DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 9/10/2020 in relation to application 17/017,568.
The instant application claims benefit to Foreign Application IN#201941041446 with a priority date of 10/14/2019.
The Pre-Grant publication US#20210110731 is published on 4/15/2021.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5,8-12,15-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 20180165979 A1 to Correia Gracio  et al.  (Correia).

Claim 1. Correia teaches a computer-implemented method for evidence-based training of aircraft operators (Fig.1 elements 100, 110 , 120 evidence from debriefing, video and real-time training device) , the method comprising: 
analyzing aircraft flight data indicative of actions performed by an aircraft operator in operating aircraft, to thereby determine an assessment of a performance of the aircraft operator in operating aircraft (Fig.2 element 232 real-time assessment of aircraft operator performance as a rating data)
based on the assessment (Fig. 6 element 606), 
determining a training scenario to be presented to the aircraft operator via a training simulator as part of training for the aircraft operator (Fig.7, 8 element 704 scenario events presentation to a simulator); 
providing, to the training simulator, information indicative of the determined training scenario (col.10 lines 5-16 indicative of workload management scenario);
receiving, from the training simulator, training flight data indicative of actions performed by the aircraft operator during a simulation of the scenario using the training simulator (col.4 lines 33-45 access to simulator data; flight training session receiving performance data using a training flight simulator conducted by flight crew); and 
based on the training flight data and the assessment, determining an evaluation of the training for the aircraft operator (Fig.18 element 1822; assessment storage from global training sessions).  

Claim 2. Correia teaches the  method of claim 1, wherein the analyzing the aircraft flight data to thereby determine the assessment includes: analyzing the aircraft flight data to determine one or more flight data trends (Fig.6 element 602, 604, 606 analysis scenario based flight data); and based on the one or more flight data trends, determining a competency rating of the aircraft operator for a competency in operating aircraft, the competency rating being included in the assessment (Fig.6 element 612 data trends based final competency assessment).  

Claim 3. Correia teaches the  method of claim 2, wherein the determining the training scenario includes identifying the training scenario based on an association of the training scenario with the competency (col.2 lines scenario for checklist box to include trainee actions associated with  competency of skills, knowledge, attitude to perform a task) .  

Claim 4. Correia teaches the  method of claim 3, wherein the identifying the training scenario includes selecting the training scenario from a plurality of training scenarios, each of the plurality of training scenarios being associated with one or more competencies in operating aircraft. (Fig.7 element 704 plurality of scenario associated with competencies like managing workload).

Claim 5. Correia teaches the  method of claim 3, wherein the competency rating is a first competency rating, and the determining the evaluation of the training includes based on the training flight data, determining a second competency rating of the aircraft operator for the competency, and comparing the first competency rating with the second competency rating to determine the evaluation (Fig.8 elements 704 scenario for competencies of events; col.10 lines 30-45 time stamp to compare individual crew member any first competency rating with a second competency rating).  

Claim 8. Correia teaches a computer system for evidence-based training of aircraft operators, the computer system comprising (Fig.1 elements 100, 110 , 120 evidence from debriefing, video and real-time training device): a memory storing instructions (Fig.19 element 1906); and one or more processors configured to execute the instructions to perform operations (Fig.19 element 1900, 1906) including:
analyzing aircraft flight data indicative of actions performed by an aircraft operator in operating aircraft, to thereby determine an assessment of a performance of the aircraft operator in operating aircraft (Fig.2 element 232 real-time assessment of aircraft operator performance for a time-stamped rating data ) ; 
based on the assessment (Fig. 6 element 606), 
determining a training scenario to be presented to the aircraft operator via a training simulator as part of training for the aircraft operator(Fig.7, 8 element 704 scenario event presentation);
providing, to the training simulator, information indicative of the determined training scenario( col.10 lines 5-16 indicative of workload management scenario); 
receiving, from the training simulator, training flight data indicative of actions performed by the aircraft operator during a simulation of the scenario using the training simulator (col.4 lines 33-45 access to simulator data; flight training session receiving performance data using a training flight simulator conducted by flight crew); and 
based on the training flight data and the assessment (col.10 lines 5-16 indicative of workload management scenario) , determining an evaluation of the training for the aircraft operator((Fig.18 element 1822; assessment storage from global training sessions).  

Claim 9. Correia teaches the  computer system of claim 8, wherein the analyzing the aircraft flight data to thereby determine the assessment includes: analyzing the aircraft flight data to determine one or more flight data trends; and based on the one or more flight data trends, determining a competency rating of the aircraft operator for a competency in operating aircraft, the competency rating being included in the assessment.  

Claim 10. Correia teaches the  computer system of claim 9, wherein the determining the training scenario includes identifying the training scenario based on an association of the training scenario with the competency ((col.2 lines scenario for checklist box to include trainee actions requiring competency of skills, knowledge, attitude to perform a task).  

Claim 11. Correia teaches the  computer system of claim 10, wherein the identifying the training scenario includes selecting the training scenario from a plurality of training scenarios, each of the plurality of training scenarios being associated with one or more competencies in operating aircraft.  

Claim 12. Correia teaches the  computer system of claim 10, wherein the competency rating is a first competency rating, and the determining the evaluation of the training includes based on the training flight data, determining a second competency rating of the aircraft operator for the competency, and comparing the first competency rating with the second competency rating to determine the evaluation (Fig.8 elements 704 scenario for competencies of events; col.10 lines 30-45 time stamp to compare individual crew member any first competency rating with a second competency rating).  

Claim 15. Correia teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computer system, cause the computer system to perform a method for evidence-based training of aircraft operators (Fig.1 elements 100, 110 , 120 evidence from debriefing, video and real-time training device; Fig. 19 element 1920 computer readable media), the method including: analyzing aircraft flight data indicative of actions performed by an aircraft operator in operating aircraft (Fig.2 element 232 real-time assessment of aircraft operator performance as a rating data), to thereby determine an assessment of a performance of the aircraft operator in operating aircraft (Fig.6 element 606); based on the assessment, determining a training scenario to be presented to the aircraft operator via a training simulator as part of training for the aircraft operator (Fig.7, 8 element 704 scenario event presentation to a simulator); providing, to the training simulator, information indicative of the determined training scenario (col.10 lines 5-16 indicative of workload management scenario); receiving, from the training simulator, training flight data indicative of actions performed by the aircraft operator during a simulation of the scenario using the training simulator (col.4 lines 33-45 access to simulator data; flight training session receiving performance data using a training flight simulator conducted by flight crew); and 30Attorney Docket No.: 00194-0179-00000 Applicant Docket No. H213541-US based on the training flight data and the assessment, determining an evaluation of the training for the aircraft operator Fig.18 element 1822; assessment storage from global training sessions).   
 
Claim 16. Correia teaches the  non-transitory computer-readable medium of claim 15, wherein the analyzing the aircraft flight data to thereby determine the assessment includes: analyzing the aircraft flight data to determine one or more flight data trends; and based on the one or more flight data trends, determining a competency rating of the aircraft operator for a competency in operating aircraft, the competency rating being included in the assessment (Fig.6 element 612 data trends based final competency assessment).  

Claim 17. Correia teaches the  non-transitory computer-readable medium of claim 16, wherein the determining the training scenario includes identifying the training scenario based on an association of the training scenario with the competency (col.2 lines scenario for checklist box to include trainee actions associated with  competency of skills, knowledge, attitude to perform a task).  

Claim 18. Correia teaches the  non-transitory computer-readable medium of claim 17, wherein the identifying the training scenario includes selecting the training scenario from a plurality of training scenarios, each of the plurality of training scenarios being associated with one or more competencies in operating aircraft (Fig.7 element 704 plurality of scenario associated with competencies like managing workload).  

Claim 19. Correia teaches the  non-transitory computer-readable medium of claim 17, wherein the competency rating is a first competency rating, and the determining the evaluation of the training includes 31Attorney Docket No.: 00194-0179-00000 Applicant Docket No. H213541-US based on the training flight data, determining a second competency rating of the aircraft operator for the competency, and comparing the first competency rating with the second competency rating to determine the evaluation (Fig.8 elements 704 scenario for competencies of events; col.10 lines 30-45 time stamp to compare individual crew member any first competency rating with a second competency rating).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6,7,13,14,20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US10755591 Correia Gracio et al. (Correia) in view of EP 3637386 A1 to DE Munck et al. (DE Munck) .

Claim 6. Correia teaches the  method of claim 1, but not further comprising to providing the evaluation of the training for the aircraft operator to a safety management system. DE Munck, however, teaches a method to provide an evaluation of the training for the aircraft operator to a safety management system (¶0096 organizational safety management mechanisms added a  hybrid check e.g. one crew member uses the Electronics flight bags like computer tablet a second crew member uses paper documents to establish the same computation, and results are compared for mostly important safety reasons). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate evaluation of training for the aircraft operator to a safety management system, as taught by DE Munck, into the evidence-based training of aircraft operators by Correia, so that real-time safety features could be including in the training records.

Claim 7. Correia teaches the  method of claim 1, wherein the competency is not explicitly  related to application of procedures, flight path management using automation, or flight path management using manual control. DE Munck, however, teaches a computer method that relates to application of procedures, flight path management using automation, or flight path management using manual control to provide an evaluation of the training for the aircraft operator to a safety management system (¶0004,0040-0042 Operations data can comprise recorded data of commercial flight path variety data specially identified in  prior art such as in US9542851/EP3447750 flights). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate application of procedures, flight path management using automation, or flight path management using manual control to provide an evaluation of the training for the aircraft operator to a safety management system, as taught by DE Munck, into the evidence-based competency training of aircraft operators by Correia , so that real-time safety features could be including in the training records.


Claim 13. Correia teaches the  computer system of claim 8, wherein the operations does not further include  providing the evaluation of the training for the aircraft operator to a safety management system.   DE Munck, however, teaches a computer to provide an evaluation of the training for the aircraft operator to a safety management system (¶0096 organizational safety management mechanisms added such as "hybrid check" e.g. one crew member uses the Electronics flight bags like computer tablet a second crew member uses paper documents to establish the same computation, and results are compared). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate evaluation of training for the aircraft operator to a safety management system, as taught by DE Munck, into the evidence-based training of aircraft operators by Correia, so that real-time safety features could be including in the training records.
 
Claim 14. Correia teaches the  computer system of claim 8, wherein the competency is application of procedures, flight path management using automation, or flight path management using manual control.  DE Munck, however, teaches a computer system that relates to application of procedures, flight path management using automation, or flight path management using manual control to provide an evaluation of the training for the aircraft operator to a safety management system (¶0004,0040-0042 Operations data can comprise recorded data of commercial flight path variety data specially identified in  prior art such as in US9542851 flights). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate application of procedures, flight path management using automation, or flight path management using manual control to provide an evaluation of the training for the aircraft operator to a safety management system, as taught by DE Munck, into the evidence-based competency training of aircraft operators by Correia , so that real-time safety features could be including in the training records.

Claim 20. Correia teaches the  non-transitory computer-readable medium of claim 15, wherein the method does not further include: providing the evaluation of the training for the aircraft operator to a safety management system.  DE Munck, however, teaches a method to provide an evaluation of the training for the aircraft operator to a safety management system (¶0096 organizational safety management mechanisms added such as "hybrid check" e.g. one crew member uses the Electronics flight bags like computer tablet a second crew member uses paper documents to establish the same computation, and results are compared). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate evaluation of training for the aircraft operator to a safety management system, as taught by DE Munck, into the evidence-based training of aircraft operators by Correia, so that real-time safety features could be including in the training records.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        October 21, 2022

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715